The records here presented show this case originated in a justice court of Dallas county, tried anew in a county court, and appealed to this court. Neither the judgment of the justice court, nor the appeal bond, or affidavit in lieu thereof, necessary to confer jurisdiction on the county court, show in the record.
In cases originating in a justice court and reaching the Court of Civil Appeals through an appeal to the county court, the record must show that a final judgment was rendered by the justice of the peace, and that an appeal was taken to the county court, properly perfected. Grand Rapids Show Case Co. v. Richardson, Tex. Civ. App. 277 S.W. 803; Simpson v. Alexander  Wofford, Tex. Civ. App. 149 S.W. 748. This court may not presume that the cause was properly appealed to the county court.
Therefore, the record failing to show that the county court had jurisdiction of the cause, this court has none. It is fundamental; the appeal is dismissed.
Appeal dismissed.